Citation Nr: 1337008	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  11-29 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for lumbosacral strain.  

2. Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1990 to November 1990, from November 1992 to July 1995, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas, which denied service connection for knee disorder and an increased rating for lumbosacral strain.

The claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In this case, additionally development is required before the claims may be finally adjudicated.  Specifically, the Veteran should be afforded a VA examination.  With regard to the low back disability, the Veteran stated that his symptoms were getting worse.  See Substantive Appeal, November 2011.  The most recent medical records addressing the low back condition are from September 2009.  As such, a new VA examination is necessary to determine the current level of disability in the Veteran's low back.  See 38 C.F.R. § 3.327(a); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims worsening of the disability and the available evidence is too old to adequately evaluate the current severity).

With regard to the knee claim, the Veteran is claiming to have a current disability.   He stated that during service he carried heavy equipment and climbed rugged terrain, putting stress on his knees.  He also had to climb in and out of his truck while carrying his weapon.  He indicated that he was always on the move during service and thus did not have the opportunity to seek treatment.  In light of the above, an examination should be scheduled to determine the etiology of any knee disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment pertinent to the Veteran's low back disability and knee disorder since January 2010.

2. After completing the above, schedule the Veteran for an examination and forward the claims file to a VA examiner.  The examiner should provide responses to the following:

a. Assess and record the current severity of the Veteran's low back disability.  Take note of the December 2009 diagnoses of degenerative disk disease and mild scoliosis and explain how those conditions relate to his service-connected low back disability.  Range of motion testing should be conducted and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  Further, if the Veteran reports flare-ups of low back pain or if such flare-ups are otherwise evidenced in the record during the rating period on appeal (from September 2009), then the examiner should estimate any additional loss of function during such periods, expressed in degrees. 

b. Does the Veteran have a current bilateral knee disability?

c. If yes, is the Veteran's bilateral knee disability at least as likely as not (probability of 50 percent or more) related to his service, including his reports of bearing heavy weight and climbing terrain and climbing in and out of his truck?

All testing and procedures necessary to render an opinion should be completed.

The examiner must provide reasons for each opinion that take into account the Veteran's reports of injury, treatment, and symptoms.  Such reports cannot be rejected merely because there is an absence of supporting clinical evidence.  

If any requested opinion cannot be offered without resort to speculation, state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


